DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Double Patenting rejection made in the Office Action mailed on 08/17/2022 is hereby withdrawn as a result of an amendment filed on 11/17/2022.
	The 35 USC 112(b) rejection made in the Office Action mailed on 08/17/2022 is hereby withdrawn as a result of an amendment filed on 11/17/2022. However, a new 112(b) rejection is made based on the amendment.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a lateral side of the high- hardness layer” as amended claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “the face of the high-hardness layer is a face adjoining the mounting surface on a lateral side of the high-hardness layer” as amended claim 1. Specifically, it’s not clear what’s considered a “lateral side of the high-hardness layer.” For examination purpose, the limitation in question is interpreted as the marker 80 is disposed on side surface 18 of the high-hardness layer 18, as shown in FIG. 24A of the present invention. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seko (U.S. PG. Pub. No. 2013/0015937 A1) in view of Sato et al. (U.S. PG. Pub. No. 2014/0145816 A1) and Ito et al. (U.S. PG. Pub. No. 2008/0290977 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Seko et al., hereinafter referred to as “Seko,” teaches an electronic component 10 (FIGs. 1-2), comprising: 
an element body part 12 constituted by an insulative body of rectangular solid shape having six faces S1-S6 (para. [0023]); 
an internal conductor L (para. [0025]) embedded inside the element body part; and 
external electrodes 14a-14b (paras. [0022]) electrically connected to the internal conductor; 
wherein the element body part has: 
among the six faces, at least one mountable face S2 which is defined as any face on which the external electrodes are provided, wherein each mountable face can constitute a mounting surface of the element body part; 
a conductor-containing layer 16b-16g having a first hardness, in which a functional part, or part demonstrating electrical performance, of the internal conductor is embedded (para. [0024]); and 
a high-hardness layer 16a and 16h having a second hardness, wherein independently of which mountable face constitutes the mounting surface, the high-hardness layer is disposed on a lateral side of the conductor-containing layer (para. [0048]). Seko does not expressly teach a high-hardness layer having a second hardness which is higher than the first hardness, 
wherein a marker part indicative of which face is the mounting surface is planar and extends on a face of the high-hardness layer, other than the mounting surface, wherein the face of the high-hardness layer is a face adjoining the mounting surface on a lateral side of the high- hardness layer.
However, it could have been interpreted that Seko teaches “a high-hardness layer having a second hardness which is higher than the first hardness” as claimed. In the originally filed specification of the present invention, the conductor-containing layer 20 having a first hardness and a high-hardness layer 22 “may be formed by the same insulating material” [0083]). It also appears element 22 is called “high-hardness layer” because its geometry, specifically the height in z direction being greater than the width in z direction (paras. [0077]-[0088]). In Seko, the conductor-containing layer and high-hardness layer (insulating layers 16 as a whole) is made of the same material, borosilicate glass (para. [0024]). The geometry of the insulating layers 16a and 16h in Seko is also similar to the present invention. 
Nonetheless, Sato et al., hereinafter referred to as “Sato,” teaches an electronic component 1 (Fig. 1), comprising:
a high-hardness layer 2B having a second hardness which is higher than the first hardness [of the conductor-containing layer 2A] (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hardness of the layers as taught by Sato to the electronic component of Seko to retain the coil shape during baking (para. [0036]).
Ito et al., hereinafter referred to as “Ito,” teaches an electronic component 100 (FIG. 1), wherein a marker part 27 indicative of which face is the mounting surface (bottom surface) is planar and extends on a face of the high-hardness layer (side surface), other than the mounting surface, wherein the face of the high-hardness layer is a face adjoining the mounting surface on a lateral side of the high- hardness layer (para. [0033]). The combination of the three references would result in the claimed features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the marker as taught by Ito to the electronic component of Seko to specify the orientation of the electronic component (para. [0055]).
With respect to claim 2, Seko in view of Sato and Ito teaches an electronic component according to claim 1, wherein the high-hardness layer contains, by a higher percentage than the conductor-containing layer does, a filler made of at least metal oxide or silicon oxide (Sato, paras. [0034]-[0035]).
With respect to claim 3, Seko in view of Sato and Ito teaches an electronic component according to claim 1, wherein the element body part has the high-hardness layer in multiple areas, wherein the multiple high-hardness layers are provided in a manner sandwiching the conductor-containing layer (Sato, para. [0033]).
With respect to claim 4, Seko in view of Sato and Ito teaches an electronic component according to claim 1, wherein the conductor-containing layer is thicker than the high-hardness layer in a direction in which the conductor-containing layer and high-hardness layer are provided side by side (Seko, para. [0028]).
With respect to claim 5, Seko in view of Sato and Ito teaches an electronic component according to claim 1, wherein the internal conductor has a coil conductor as the functional part (Seko, para. [0020]).
With respect to claim 6, Seko in view of Sato and Ito teaches an electronic component according to claim 5, wherein the coil conductor is provided only in the conductor-containing layer, among the conductor-containing layer and the high-hardness layer.
With respect to claim 7, Seko in view of Sato and Ito teaches an electronic component according to claim 5, wherein the conductor-containing layer has a dielectric constant lower than that of the high-hardness layer (Seko, para. [0027]).
With respect to claim 8, Seko in view of Sato and Ito teaches an electronic component according to claim 7, wherein the conductor-containing layer and high-hardness layer are each constituted by a material containing glass or resin, and a content by percentage of a silicon component in a material constituting the conductor-containing layer is higher than a content by percentage of a silicon component in a material constituting the high-hardness layer (Sato, paras. [0034]-[0035]).
With respect to claim 9, Seko in view of Sato and Ito teaches an electronic component according to claim 5, wherein the coil conductor has a coil axis running roughly in parallel with the mounting surface (Seko, para. [0027]).
With respect to claim 10, Seko in view of Sato and Ito teaches an electronic component according to claim 1, wherein the functional part is electrically connected to the external electrodes, via lead conductors 224a-24f and or 35a-35f, at the mounting surface, or at the end faces adjoining the mounting surface, of the element body part (Seko, paras. [0024] and [0026]).
With respect to claim 15, Seko in view of Sato and Ito teaches an electronic component according to claim 1, wherein a dimension (z direction), H, of the end faces measured in a direction perpendicular to the mounting surface, and a dimension (y direction), W, of the end faces measured in a direction parallel with the mounting surface, satisfies a relationship of H>W (Seko, para. [0018]).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837